Locher, J.,
dissenting. Appellee argues that the Mayor’s Court would not have been able to punish him for contempt under R. C. 1907.171, and, therefore, that the court could not hold him in contempt under village ordinance 525.14. See fn. 1, supra. I disagree.
R. C. 1905.28 provides, in pertinent part, that: “[t]he mayor presiding at any trial may punish contempts * * * in the same manner as judges of county courts.” R. C. 1907.171 articulates the scope of the contempt power under the statutory scheme and provides, in pertinent part: “A judge of a county court may punish as for a contempt, persons guilty of the following acts, and no others:
“(A) * * * contemptuous * * * behavior toward such judge, tending to interrupt the due course of trial, or other judicial proceeding * * * .” (Emphasis added.)
Appellee argues that R. C. 1907.171 permits the Mayor’s Court to punish only “direct” contempts. R. C. 1907.171 does not, however, define punishable conduct in terms of the common-law distinction between direct and indirect con-tempts. Rather, this case poses the question of whether appellee’s conduct was contemptuous and interrupted the proceedings.
Webster’s Third New International Dictionary (1971) defines “proceedings” as “the course of procedure in a judicial action or in a suit in litigation: legal action * * * .” The Mayor’s Court was attempting to perform the judicial function of establishing appellee’s guilt or innocence with respect to the *458alleged speeding violation. Clearly, the court’s hearings were judicial proceedings. See R. C. 1.42.
This court defined contemptuous conduct in Windham Bank v. Tomaszczyk (1971), 27 Ohio St. 2d 55, paragraph one of the syllabus, as follows:
“Contempt of court is defined as disobedience of an order of the court. It is conduct which brings the administration of justice into disrespect, or which tends to embarrass, impede or obstruct a court in the performance of its functions.” See, also, State, ex rel. Turner, v. Albin (1928), 118 Ohio St. 527, 532. The Mayor’s Court summoned appellee to appear, and he refused to do so. Appellee’s conduct prevented the Mayor’s Court from proceeding in this cause. Indeed, his failure to appear prevented the Mayor’s Court from conducting the hearing intended to give appellee an opportunity to respond to the charge against him.
Therefore, appellee’s repeated failure to appear when summoned was a flagrant affront to the dignity of the court. The ruling of the Mayor’s Court that appellee’s conduct was contemptuous is, therefore, consistent with the definition of contempt in Windham Bank, supra, and permissible under R. C. 1907.171.
There is an additional basis for finding that the Mayor’s Court had the power to punish appellee for contempt. “The power to punish for contempts is inherent in all courts; its existence is essential to the preservation of order in judicial proceedings, and to the enforcement of the judgments, orders, and writs of the courts, and consequently to the due administration of justice.” Ex parte Robinson (1873), 86 U. S. 505, 510 (opinion per Field, J.). We have recently reaffirmed this court’s traditional adherence to this principle. “[T]he power of contempt is inherent in a court. Hale v. State (1896), 55 Ohio St. 210; State, ex rel. Turner, v. Albin (1928), 118 Ohio St. 527.” Harris v. Harris (1979), 58 Ohio St. 2d 303, 307 (opinion per Holmes, J.).
In Hale, supra, this court articulated the source of this power. “ * * * [T]he people possessing all governmental power, adopted constitutions completely distributing it to appropriate departments. They created courts, and, in some instances, authorized the legislatures to create others. The courts so created and authorized have all the powers which are *459necessary to their efficient action, or embraced within their commonly received definition. The [contempt] power * * * was lodged permanently in the courts to be exercised by those who, for the time being, may be charged with the performance of judicial duties. * * * The suggestion that this power may be abused raises no doubt as to its existence.” (Emphasis added.) Hale, supra, at 214, quoted in part with approval in State, ex rel. Johnston, v. Taulbee (1981), 66 Ohio St. 2d 417, 422.
The Mayor’s Court was attempting to perform its judicial duty — adjudicating the alleged violation of a traffic ordinance. Appellee’s argument that the General Assembly has exclusively prescribed the contempt power fails, therefore. “The difference between the jurisdiction of courts and their inherent powers is too important to be overlooked. In constitutional governments their jurisdiction is conferred by the provisions of the constitutions and of statutes enacted in the exercise of legislative authority. That, however, is not true with respect to such powers as are necessary to the orderly and efficient exercise of jurisdiction. Such powers, from both their nature and their ancient exercise, must be regarded as inherent. They do not depend upon express constitutional grant, nor in any sense upon the legislative will. ” (Emphasis added.) Hale, supra, at 213, quoted with approval in Taulbee, supra, at 421-422, and State v. Local Union 5760, United Steelworkers of America (1961), 172 Ohio St. 75, 80, disaffirmed on other grounds in Brown v. Executive 200, Inc. (1980), 64 Ohio St. 2d 250, 252.
Clearly, the Mayor’s Court had jurisdiction to hear the traffic charge against appellee. R. C. 1905.01. In order to exercise this jurisdiction, the Mayor’s Court invoked its contempt power. “If the court has the inherent power to summarily punish contempts, it must by the same token have the power to determine the kind and character of conduct which will constitute contempt.” State, ex rel. Turner, v. Albin, supra, at 535. Therefore, any right which the Mayor’s Court might have had to issue a warrant was merely supplementary, not exclusive. The majority requires mayor’s courts to employ warrant and arrest in order to bring defendants to justice. This will necessitate extraordinary expenditures which I cannot countenance and which, as a practical matter, jurisdictions maintaining mayor’s courts can not afford. This encourages *460the public to ignore mayor’s courts and brings our entire system of justice into disrepute.
Accordingly, I would hold that a mayor’s court may punish for contempt of court a defendant who has repeatedly failed to appear before the court in response to a summons which alleges that the defendant violated a traffic ordinance within the court’s jurisdiction.
Sweeney and Krupansky, JJ., concur in the foregoing dissenting opinion.